                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA



IN RE: DIISOCYANATES                                  Master Docket Misc. No. 18-1001
ANTITRUST LITIGATION,
                                                      MDL No. 2862
This Document Relates to:
ALL ACTIONS



                   [PROPOSED] CASE MANAGEMENT ORDER NO. 11

       WHEREAS, twelve antitrust class actions (the “Actions”) were filed in or transferred to

this Court arising out of allegations that the defendants unlawfully engaged in a conspiracy to

raise, maintain or stabilize the prices of methylene diphenyl diisocyanate or MDI and toluene

diisocyanate or TDI (collectively MDI and TDI are referred to as “Diisocyanates”) in violation

of Section One of the Sherman Act, 15 U.S.C. §§ 1, 3;

       WHEREAS, on October 3, 2018, the Judicial Panel on Multidistrict Litigation (“JPML”)

issued an order centralizing three of the Actions to this Court, and numerous related Actions

have been transferred since that time;

       WHEREAS, on October 30, 2018, the Court entered an order pursuant to Fed. R. Civ. P.

42(a) consolidating for pretrial purposes all Actions filed in the Western District of Pennsylvania

and all Actions which have been or will be transferred here by the JPML (the consolidated



   1
    Counsel for the parties met and conferred several times to prepare this proposed Case
Management Order No. 1. They reached agreement on many but not all of its terms.
    Normal typeface indicates that the parties jointly submit the proposed language. Italicized
blue typeface represents plaintiffs’ proposed approach; italicized red typeface indicates the
served defendants’ proposed approach. The parties will be prepared to explain the reasons for
their respective positions during their appearance before the Court next week on November 27,
2018.
actions shall be referred to as the “Consolidated Actions”) pursuant to Federal Rule of Civil

Procedure 42(a) (ECF No. 4 ¶ 3); and

       WHEREAS, pursuant to the Court’s October 30, 2018 Order, the Court also established a

Master File Docket number for this proceeding at 18-mc-1001 (MDL No. 2862) and made other

rulings, including setting an initial conference for November 27, 2018 at 10:30 a.m. (see ECF

No. 4 ¶ 10);

       NOW THEREFORE IT IS HEREBY ORDERED as follows:

A.     CONSOLIDATED AMENDED COMPLAINT.

       Plaintiffs' proposal: No later than the latter of February 1, 2019 or 45 days after this

       Court appoints lead class counsel, plaintiffs shall file a consolidated amended class

       action complaint (“Consolidated Complaint”) in this consolidated action.

       Defendants' proposal: No later than January 11, 2019, plaintiffs shall file a

       consolidated amended class action complaint (“Consolidated Complaint”) in this

       consolidated action.

       The Consolidated Complaint shall supersede all other complaints and be the operative

       complaint in the Consolidated Actions.

B.     RULE 26(f) REPORT

       1.      Within 14 days of the filing of the Consolidated Complaint, plaintiffs and the

       defendants residing in the United States shall begin to meet and confer regarding the Rule

       26(f) report, and regarding the preparation of the following documents:

               a. An order regarding production of electronically stored information (“ESI
                  Protocol”);

               b. A protective order governing confidentiality;

               c. A deposition protocol; and



                                                -2-
            d. Plaintiffs’ proposal: A document production protocol.

     2.     Within 21 days of plaintiffs’ notification to the Court and to defendants that they

     have achieved lawful service of the Consolidated Complaint on all defendants, including

     the defendants residing outside of the United States, the parties shall submit the Rule

     26(f) report to the Court. The Rule 26(f) report shall include a proposed date for the

     Court to schedule a Rule 16 conference.

     3.     At or before the Rule 16 conference, the parties shall submit a proposed Order

     requesting dates for the Court to hold conference calls, as needed, through December 2019.

     Plaintiffs propose that the conference calls occur monthly.

     Defendants propose that the conference calls occur following disposition of the

     motions to dismiss as directed by the Court.

     Interim class counsel shall be responsible for coordinating a proposed joint agenda of all

     items to be raised during the conference calls, if any. Interim class counsel also shall be

     responsible for arranging a conference call number for such calls and for providing the

     number to the Court and all counsel.

C.   RESPONSIVE PLEADINGS AND BRIEFING SCHEDULE

     Plaintiffs' proposal: All Defendants shall each file their responsive pleading to

     plaintiffs’ Consolidated Complaint, or otherwise move pursuant to Rule 12 of the

     Federal Rules of Civil Procedure, within 45 days of plaintiffs’ notification to the Court

     and to defendants that plaintiffs have achieved lawful service of the Consolidated

     Complaint on all defendants. Plaintiffs’ response shall be filed 45 days after receipt of

     the opposition.

     Defendants' proposal: Defendants residing in the United States shall each file their

     responsive pleading to plaintiffs’ Consolidated Complaint, or otherwise move pursuant


                                             -3-
     to Rule 12 of the Federal Rules of Civil Procedure, no later than February 26, 2019.

     Plaintiffs shall file an opposition to defendants’ motion to dismiss no later than March

     28, 2019. Defendants residing in the United States shall file reply briefs in support of

     their motion to dismiss no later than April 29, 2019.

            Defendants residing outside of the United States shall each file their responsive

     pleading to plaintiffs’ Consolidated Complaint, or otherwise move pursuant to Rule 12

     of the Federal Rules of Civil Procedure, within 21 days of plaintiffs’ notification to the

     Court and to defendants that plaintiffs have achieved lawful service of the

     Consolidated Complaint on all defendants residing outside of the United States or

     February 26, 2019, whichever is later. Plaintiffs’ response and out-of-country

     defendants’ replies to the motions to dismiss shall be filed no later than 30 days

     following the preceding brief, respectively.

D.   SERVICE OF DOCUMENTS

     1.     Defendants residing in the United States agree to accept service of new

     summonses and complaints filed in the Consolidated Actions via email from plaintiffs’

     counsel.

     2.     Defendants residing outside of the United States are to be served with

     summonses and complaints filed in the Consolidated Actions in accordance with the

     foreign service rules of Federal Rule of Civil Procedure 4.

     3.     Defendants shall effect service of papers on plaintiffs by serving a copy of the

     paper by e-mail on each interim class counsel, or via the Court’s ECF system.

     4.     Plaintiffs shall effect service of papers on defendants by serving a copy of the

     paper by e-mail on counsel for defendants, or via the Court’s ECF system. This Court’s




                                            -4-
     Master Service List shall govern in all proceedings.

E.   PRESERVATION

            Until the parties reach agreement on and the Court enters an ESI Protocol, all

     parties and their counsel are reminded of their duty to preserve evidence that may be

     relevant to the Actions.

F.   APPLICATION TO OTHER ACTIONS

     1.     This Order shall apply to all actions transferred to this Court for coordinated

     or consolidated pretrial proceedings by the JPML.

     2.     In addition, this Order shall apply to any later-filed related actions filed in or

     transferred to this Court, unless a party objecting to the consolidation of such action

     or to any other provision of this Order shall, within 21 days after the date upon which

     a copy of this Order is provided to counsel for such party, files an application for

     relief from this Order or any provisions herein and the Court deems it appropriate to

     grant such application.

     3.     The terms of this Order shall not have the effect of making any person, firm or

     entity a party to any action in which he, she or it has not been properly named or

     joined, in accordance with the Federal Rules of Civil Procedure. The terms of this

     Order and the consolidation ordered herein, and Defendants’ consent thereto, shall not

     constitute a waiver by any party of any claims in or defense to any of the Actions,

     including defenses based on personal jurisdiction.

     SO ORDERED.

DATED: November                 , 2018.
                                            THE HONORABLE DONETTA W. AMBROSE
                                            United States Senior District Judge




                                             -5-
